Citation Nr: 0939946	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-26 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
nucleus pulposus (C5-6).  

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Michael D. J. Eisenberg, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to 
February 1985, and September 1987 to July 1989.  He also had 
periods of active duty for training (ADT) from July 7, 1986 
to July 22, 1987, and June 27, 1998 to July 11, 1998, with a 
period of inactive duty for training (IADT) from August 14, 
1984 to February 21, 1985. 

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2008 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Nashville, Tennessee.  

A hearing was held before the undersigned Veterans Law Judge 
in December 2008.  At that time, the Veteran raised claims of 
entitlement to service connection for depression and 
tinnitus.  These issues have not been developed for appellate 
review and they are referred back to the RO for appropriate 
action.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.




FINDINGS OF FACT

1. In an unappealed July 2005 rating decision, the RO denied 
a claim of entitlement to service connection for a bilateral 
hearing loss.  

2. The evidence added to the record since July 2005 does not 
relate to an unestablished fact necessary to substantiate the 
claim for bilateral hearing loss. 

3. In an unappealed July 2005 rating decision, the RO denied 
a claim of entitlement to service connection for a cervical 
spine disability.  

4. The evidence added to the record since July 2005, when 
viewed by itself or in the context of the entire record, is 
neither cumulative nor redundant and relates to an 
unestablished fact necessary to substantiate the claim.

5. The competent evidence demonstrates that the Veteran's 
currently diagnosed cervical spine disability was aggravated 
by a period of active duty for training.  


CONCLUSIONS OF LAW

1. The July 2005 rating decision which denied the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is final. 38 U.S.C.A. § 7105 (West 2002).

2. The evidence received subsequent to the July 2005 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
5103, 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 3.159 (2009).

3. The July 2005 rating decision which denied the Veteran's 
claim of entitlement to service connection for a cervical 
spine disability is final. 38 U.S.C.A. § 7105 (West 2002).

4. The evidence received subsequent to the July 2005 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a cervical 
spine disability have been met. 38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2009).

5. A cervical spine disability was aggravated by a period of 
active duty for training. 38 U.S.C.A. §§ 101(34), 106, 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.6, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial. 

Here, the Veteran was sent notice letters in March 2007 and 
April 2007 that provided information as to what evidence was 
required to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the letters informed the Veteran of what 
type of information and evidence was needed to establish a 
disability rating and effective date.  Further, the March 
2007 letter, in particular, complied with the requirements 
set forth in Kent.   

The notice letters discussed above fully addressed all notice 
elements and were sent prior to the initial RO decision in 
this matter.  Therefore, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
No further development is required with respect to the duty 
to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at a December 2008 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence 

The Board observes that despite the finality of a prior 
decision a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court of Appeals 
for Veterans Claims (Court) has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted 
to agency decision makers. "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits. Evans v. Brown, 9 Vet. App. 273, 
283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance. Id. at 284.

Procedural History 

The immediate issue for consideration is whether new and 
material evidence has been received to reopen claims of 
entitlement to service connection for bilateral hearing loss 
and residuals of herniated nucleus pulposus, C5-6 
(hereinafter referred to as cervical spine disability). 

The Veteran initially raised claims of entitlement to service 
connection for bilateral hearing loss and a cervical spine 
disability in January 2005.  Such claims were denied by the 
RO in a July 2005 rating decision.  The Veteran did not 
perfect an appeal as to those issues and that determination 
became final. See 38 U.S.C.A. § 7105.  

Most recently, the Veteran requested that his claims be 
reopened in correspondence received by the RO in March 2007.  
The request was denied by the RO in a January 2008 rating 
decision.  The Veteran disagreed with that decision and 
initiated an appeal.  A statement of the case was issued and 
the appeal was perfected with the submission of a VA Form 9 
in August 2008.  

Based on the procedural history outlined above, the issues 
for consideration are as indicated on the title page of this 
decision.  In so finding, the Board acknowledges that the RO 
reopened the claim in the January 2008 rating decision.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits. Barnett v. Brown, 8 Vet. App. 
1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 
1996).  Therefore, regardless of the manner in which the RO 
characterized the issues, the initial question before the 
Board is whether new and material evidence has been 
presented.


Hearing Loss 

The Board will address each new and material claim in turn, 
beginning with the issue of hearing loss.  Again, in a July 
2005 rating decision, the RO denied the Veteran's claim of 
entitlement to service connection for hearing loss.  The 
Veteran did not appeal that determination and it became 
final. See 38 U.S.C.A. § 7105. 

The medical evidence of record at the time of the last final 
rating action in July 2005 was comprised of the Veteran's 
statements in support of his claim, service treatment 
records, including those from active duty service for the 
periods August 1984 to February 1985, and September 1987 to 
July 1989, private post-service treatment reports, including 
those from the Veteran's civilian employment with the 
Tennessee Valley Authority (TVA) (March 1991 to March 2005), 
and a May 2005 VA audiology examination. 

In particular, the Veteran has, and continues to argue that 
he had high frequency hearing loss upon entrance examination 
in 1987.  See Hearing Transcript, pp. 2-3.  In fact, the 
Veteran's Air Force entrance examination (he was not given a 
separation examination), dated in August 1987, does show 
bilateral auditory thresholds of 25 decibels and 65 decibels 
in the 4000 Hz and 6000 Hz frequencies, respectively.  This 
examination was part of the record in July 2005.   

However, applicable regulations provide that impaired hearing 
shall be considered a disability when the auditory thresholds 
in any of the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hz are 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores are 94 percent or less. See 
38 C.F.R. § 3.385 (2009).  Accordingly, although the Veteran 
showed some degree of high frequency hearing loss upon 
entrance examination in August 1987, he did not have 
"impaired hearing" within the meaning of the aforementioned 
regulation.  Additionally, the Veteran's ears were noted to 
be normal at that time. 38 U.S.C.A. § 1111. 

Moreover, the post-service evidence did not show high 
frequency hearing loss (to a compensable degree) within the 
first post-service year.  Finally, the May 2005 VA examiner 
was unable to relate the Veteran's high frequency hearing 
loss to service.  Based on the foregoing, the RO denied the 
Veteran's claim for service connection for bilateral hearing 
loss.  

Evidence added to the record since the time of the last final 
denial in July 2005 includes the December 2008 hearing 
testimony, written statements from the Veteran in support of 
his claim, and private treatment reports from Dr. Pearce 
dated in 2005 to 2006.  

Here, the Board acknowledges the Veteran's contentions, 
raised at his December 2008 hearing before the undersigned, 
that his hearing loss occurred as a result of noise exposure 
during active duty.  He also indicated that he recalled 
having good hearing upon entrance to his first active service 
in 1984, but that he had started to experience high frequency 
hearing loss by 1987 (second period of active service).  
Given that the Veteran's August 1987 entrance examination, 
which was part of the record at the time of the July 2005 
rating decision, did not show "impaired hearing" as 
required by VA, and further considering that the May 2005 VA 
examiner did not relate such hearing loss to service, his 
recent contentions do not raise a reasonable possibility of 
substantiating the claim, and thus are not new and material. 
See 38 C.F.R. § 3.156(a).  Moreover, to the extent that the 
Veteran contends his hearing loss is directly due to noise 
exposure while in-service, such statements amount to lay 
assertions of medical causation and cannot serve as the 
predicate to reopen a claim under § 5108. See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

With respect to Dr. Pearce's treatment records, such records 
were not previously before agency decision makers.  However, 
this evidence does not relate to an unestablished fact 
necessary to substantiate the claim.  Specifically, this 
evidence does not demonstrate that the Veteran's current high 
frequency hearing loss was incurred in, aggravated by, or is 
otherwise related to service; nor does the evidence contain 
any opinions of etiology linking such current disability to 
active service.  In fact, it does not appear that the records 
from Dr. Pearce, dated in 2005 and 2006, make even an 
indirect reference to the Veteran's hearing acuity.  
Therefore, the newly received evidence is not material as 
contemplated under 38 C.F.R. § 3.156(a), and as such, the 
Veteran's request to reopen a claim of entitlement to service 
connection for hearing loss is denied.

Cervical Spine 

As noted above, in a July 2005 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
a cervical spine disability.  The Veteran did not appeal that 
determination and it became final. See 38 U.S.C.A. § 7105. 

The medical evidence of record at the time of the last final 
rating action in July 2005 was comprised of service treatment 
records, including those from his period of ADT (June 27, 
1998 to July 11, 1998), and private post-service treatment 
reports, including those from the Veteran's civilian 
employment with the Tennessee Valley Authority (TVA) (March 
1991 to March 2005).  

Evidence added to the record since the time of the last final 
denial in July 2005 includes the Veteran's December 2008 
hearing testimony and other written statements in support of 
his claim; internet articles regarding whiplash and other 
neck-related injuries; lay statements from the Veteran's ex-
wife, mother, and father; private treatment records from Dr. 
Pearce (dated February 2005 to October 2006); and statements 
dated July 2008 and March 2009 from the Veteran's family 
physician, Dr. Ghearing.  

Here, the Board notes that it is the Veteran's contention 
that his cervical spine disability pre-existed his most 
recent period of ADT, from June 27, 1998 to July 11, 1998, 
and that such disability was permanently aggravated during 
that time.  See Statement In Support of Claim, April 2005. 

Notably, the two statements provided by Dr. Ghearing in July 
2008 and March 2009 discussed the question of whether the 
Veteran's cervical spine disability preexisted service and 
offered opinions as to aggravation.  Such opinions were not 
previously before agency decisionmakers and are not 
cumulative or redundant of any evidence in the claims file at 
the time of the last final decision in July 2005.  
Furthermore, because this evidence addresses the questions of 
aggravation, it relates to an unestablished fact necessary to 
substantiate the claim. 

For these reasons, the Board finds that the criteria under 38 
C.F.R. § 3.156(a) have been satisfied, and the Veteran's 
claim of entitlement to service connection for a cervical 
spine disability is reopened.  

Moreover, because the RO considered the merits of the 
underlying service connection claim in the August 2008 
statement of the case, the Board may proceed with appellate 
review at this time without prejudicing the appellant. See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board will now consider whether the Veteran is entitled 
to service connection for a cervical spine disability.  

Service Connection 

According to the law, service connection is warranted if it 
is shown that a Veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service. 38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009). Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ADT) or injury 
incurred or aggravated while performing inactive duty for 
training (IADT). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 2002).  

ADT includes full-time duty in the Armed Forces performed by 
Reserves for training purposes. 38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(c)(1) (2009).  IADT includes duty 
other than full-time duty prescribed for Reserves by the 
Secretary concerned and special additional duties authorized 
for Reserves by an authority designated by the Secretary 
concerned and performed by the Reserves on a voluntary basis 
in connection with the prescribed training or maintenance 
activities of the units to which they are assigned. 38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2009).  
Active military, naval, or air service includes any period of 
ADT during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty. 38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  Active 
military, naval, or air service also includes any period of 
IADT during which the individual concerned was disabled from 
an injury incurred in the line of duty.

Presumptive periods, such as the presumption of in-service 
incurrence (38 C.F.R. §§ 3.307, 3.309), and the presumption 
of soundness (38 U.S.C.A. §§ 1111), do not apply to ADT or 
IADT. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Facts and Analysis 

It is the Veteran's primary contention that a pre-existing 
neck disability was exacerbated during a period of ADT in 
June/July 1998, at which time he was required to wear a 
Kevlar helmet and carry other heavy equipment.  See Hearing 
Transcript, pp. 3-16.   

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, private treatment records from December 2004 and 
February 2005 revealed herniated nucleus pulposus C5-6 
(status post artificial disc replacement), as well as 
degenerative disc disease of the cervical spine.  These 
records support the finding of current disability, and 
therefore, the first element of a service connection claim is 
deemed satisfied here.

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Veteran's 
private treatment records and service treatment records, 
including those from the relevant period of ADT, have been 
thoroughly reviewed.  The evidence of record establishes that 
the Veteran sustained a whiplash-like injury when he fell and 
lacerated his chin at his civilian place of employment, TVA, 
in May 1998.  Recent medical statements submitted by Dr. 
Ghearing, who treated the Veteran prior to ADT in May 1998 
for the chin laceration and subsequent to ADT for neck pain, 
indicate that the Veteran did, in fact, suffer from a 
whiplash injury in May 1998.  In December 2004, the Veteran 
was diagnosed with a herniated nucleus pulposus at C5-6, 
which eventually required a disc replacement in 2005.  

From the above evidence, it is determined that a chronic 
cervical spine disability pre-existed the Veteran's period of 
ADT in June/July 1998.  In this regard, it is again noted 
that the presumption of soundness is not applicable for 
periods of ADT.  See generally Biggins, supra; see also 
Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).  Therefore, 
the question before the Board is whether the Veteran's 
cervical spine disability was aggravated during his period of 
ADT, from June to July 1998.  

In evaluating the pre-ADT and post-ADT medical evidence, the 
Board notes that an October 1996 (pre-ADT) private treatment 
record demonstrated subjective complaints of neck spasms; a 
contemporaneous MRI revealed no significant abnormalities of 
the cervical spine.  In May 1998 (pre-ADT), employer records 
established that the Veteran fell and hit his chin at work.  
The Veteran reported that the fall was severe enough to cause 
him to lose consciousness for 15 to 20 seconds.  See 
Treatment Report, Dr. Pearce, February 2005.  Contemporaneous 
private medical records from Dr. Ghearing showed that the 
Veteran was treated with sutures for a laceration to the 
chin; the sutures were removed on May 15, 1998.  

In June 1998, the Veteran reported for a 2 week period of 
active duty for training.  Service treatment records from 
that time show that the Veteran presented to the battalion 
aid station on June 28, 1998, with complaints of vision 
problems (peripheral blurring) and elevated blood pressure.  
In this regard, the Veteran has submitted numerous written 
statements and provided testimony to the effect that, during 
this time, he was also experiencing blackouts, migraine 
headaches, and tingling in his arms and legs; he further 
indicated that he was unable to move or wear his Kevlar 
helmet without extreme pain and discomfort.  See Statement In 
Support of Claim, April 2005; see also Hearing Transcript, 
pp. 3-5.   Here, the Board notes that the Veteran, while not 
competent to offer opinions on medical diagnosis or 
causation, is competent to report these symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) See also Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992). 

The Veteran was subsequently admitted to the hospital on June 
28, 1998 for further evaluation and treatment.  Those records 
show continued complaints of blurry vision, fatigue, and neck 
pain.  See Chronological Record of Health Care, June 28, 
1998.  

Immediately following this period of ADT, a July 16, 1998, 
private treatment record from Dr. Ghearing shows that the 
Veteran presented with complaints of blurry vision and a 
headache behind the eyes to the base of the neck.  The 
impression was headaches, hypertension, and stress.  In 
October 1998, Dr. Ghearing treated the Veteran for radiating 
pain and muscle spasms in the back.  

In February 2002, a TVA (employer) medical examination showed 
that the Veteran reported neck pain for the last 3 years. 

In December 2004, private treatment records from Dr. Peters 
show continued complaints of chronic neck pain, worsening.  
At that time, the Veteran reported having neck pain for the 
last 10 years, accompanied by tingling/shooting pain down the 
arm which originated in the back of the neck (C4-5) and 
radiated downward.  A December 2004 MRI demonstrated left 
herniated nucleus pulposus at C5-C6.  

In February 2005, the Veteran was initially evaluated by Dr. 
Pearce (a spinal surgeon) for complaints of cervical neck 
pain and extremity numbness/weakness.  In a medical history 
provided by the Veteran at that time, it was noted that he 
hit his chin and "snapped" his head when he fell at work in 
1998.  He reported that he was unconscious for 15 to 20 
seconds and further stated that he has had intermittent neck 
pain since that time.  

A February 2005 letter from Dr. Pearce indicated that the 
Veteran was being treating for neck pain related to a 
ruptured disk in his cervical spine; he further indicated 
that the Veteran should not wear any type of heavy device on 
his head, as this would put increased stress on his cervical 
spine and potentially aggravate his symptoms.  Other medical 
records from Dr. Pearce, dated February 2005 to September 
2006, show continued treatment for neck pain and upper 
extremity tingling/numbness; diagnoses included degenerative 
disk disease and herniated nucleus pulposus, with eventual 
artificial disk replacement at C5-C6 in 2005.   

Overall, the medical evidence outlined above establishes 
continued treatment for cervical spine related symptomatology 
prior, during, and after his period of ADT in June/July 1998.  
As to the questions of aggravation and nexus, the record 
contains two opinions in favor of the Veteran's claim for 
service connection.   

In July 2008, the Veteran's family physician from 1997 to 
1999, Dr. Ghearing, submitted a medical statement on behalf 
of the Veteran.  In that statement, Dr. Ghearing indicated 
that he originally treated the Veteran in May 1998 for a chin 
laceration which occurred when he fell at work.  The fall, he 
reported, was greater than 3 feet and the impact under his 
chin resulted in a "typical whiplash injury."  He was 
treated conservatively at that time.  After reviewing the 
Veteran's medical records, which expressly included the ADT 
service treatment records showing treatment for blurry vision 
and neck pain, Dr. Ghearing opined that the "herniated 
nucleus pulposus (C5-C6) occurred when he fell at work in 
1998, and subsequently was aggravated by the strenuous 
activity demanded of him by wearing head and body amour while 
deployed to 29 Palms Marine Crops Base, CA" (i.e., ADT).  

Dr. Ghearing submitted a second letter in March 2009, 
essentially re-affirming the opinion rendered in his July 
2008 letter.  In particular, both Drs. Pearce and Ghearing 
have imposed physical restrictions on the Veteran's 
activities (e.g., lifting, sitting, walking, standing, and 
operating heavy machinery).  Dr. Ghearing opined that such 
restrictions, based upon "medical certainty," exist due to 
the continued effect of the TVA neck injury in May 1998, and 
the subsequent aggravation of that injury due to strenuous 
military training in June 1998.  

The Board finds these opinions to be highly probative as to 
the question of aggravation for several reasons.  First, Dr. 
Ghearing was the Veteran's treating physician from 1997 to 
1999.  In fact, it was Dr. Ghearing who first treated the 
Veteran for his chin/whiplash injury in May 1998.  Because he 
was familiar with the Veteran's condition both prior to, and 
after ADT, this fact, alone, makes his opinion more probative 
than any other evidence of record relating to the May 1998 
injury, or the subsequent aggravation thereof.  Moreover, in 
his July 2008 letter Dr. Ghearing cited to several medical 
treatises regarding cervical spine/whiplash injuries, which 
provided further rationale for his conclusion.  For all of 
these reasons, the Board finds that the opinions rendered by 
Dr. Ghearing are highly probative as to the questions of 
aggravation and nexus.  

In so finding, the Board acknowledges a February 2005 
treatment report from Dr. Pearce in which he states that he 
"cannot tell" if his 1998 work injury has anything to do 
with his current neck problems.  The Board finds this 
statement to be of little probative value.  Arguably, Dr. 
Pearce's statement is couched in speculative terms.  
Generally, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty. Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, as Dr. Pearce's statement 
is neither for, nor against the claim, it is not considered 
to be probative as to the issues of aggravation or nexus.  

In addition to the medical evidence outlined above, the 
Veteran's own statements, his testimony provided at the 
December 2008 hearing, and lay statements from his ex-wife, 
mother, and father, all indicate his cervical spine 
disability was made worse by his period of ADT, and that his 
neck pain has persisted since that time. See Lay Statements 
from L. S. (ex-wife), D. D. (father), and B. D. (mother), 
received December 2008.  For example, the Veteran's wife 
reported that after his return from ADT, he [the Veteran] had 
to wear a neck brace and night, and that his left thumb would 
go numb.  Again, a layperson is generally not capable of 
opining on matters requiring medical knowledge. Routen v. 
Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection." 
Layno, supra.  In this regard, the Veteran's statements, and 
those of his ex-wife and family, are deemed to be competent 
evidence as to his neck symptomatology prior to and after his 
period of ADT.  

In conclusion, the evidence of record, overall, indicates 
that the Veteran's currently diagnosed cervical spine 
disability was aggravated during the Veteran's period of ADT, 
from June to July 1998.  The Board notes that in reaching 
this conclusion, the evidence is at least in equipoise, and 
the benefit of the doubt doctrine has been applied. See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.

New and material evidence having been received, a claim of 
entitlement to service connection for a cervical spine 
disability is reopened. 

Service connection for a cervical spine disability is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.  



REMAND

With regard to the Veteran's claim of service connection for 
hypertension, the Veteran contends, and the medical evidence 
shows, that he was first treated for elevated blood pressure 
in June 1998 while on active duty for training (ADT). See 
Hearing Transcript, 21-22.  Here, the Board again notes that 
the Veteran had a period of ADT from June 27, 1998 to July 
11, 1998.  Service treatment records from that time reflect 
that the Veteran was treated at the battalion aid station on 
June 28, 1998, for visions problems and weak pulse/blood 
pressure.  Those records also show blood pressure readings of 
150/40, 140/104/ and 140/110.  The assessment was high blood 
pressure, and the Veteran was admitted to the hospital for 
further treatment.  

Hospitalization records from June 28, 1998 to July 5, 1998, 
show continued treatment for elevated blood pressure.  For 
example, on June 28, 1998, the clinical record reflects blood 
pressure readings of 148/110 and 150/100; the assessment was 
high blood pressure, not diagnostic of hypertension, but 
probable pre-existing mild diastolic hypertension, 
exacerbated by stress/anxiety.  On June 29, 1998, the 
clinical record shows diastolic readings ranging from 75 to 
98, and systolic readings ranging from 130 to 140; the 
impression was mild diastolic high blood pressure.  On July 
5, 1998, the record shows that the Veteran was in a state of 
increased emotional stress; blood pressure readings were 
120/90, 124/90, and 150/80.

Immediately following this period of ADT (from June 27, 1998, 
to July 11, 1998), private treatment records dated July 16, 
1998, show continued treatment for hypertension.  See 
Treatment Report, Dr. Ghearing, July 16, 1998. Other private 
treatment records from September 2002 to January 2005 reflect 
diastolic ranges from 72 to 90, and systolic ranges from 116 
to 140.  

In addition to the foregoing medical evidence, the Veteran 
credibly testified before the undersigned in December 2008 
that he has experienced hypertensive symptomatology since his 
active duty for training, in June/July 1998, and that such 
symptoms continue to the present.  

In light of the blood pressure readings recorded during ADT, 
the readings recorded post-service, and the Veteran's 
credible testimony regarding continuity of symptomatology, 
the Board has determined that the Veteran should be afforded 
a VA examination to assess whether he has hypertension, and 
whether any hypertension was manifested in service. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, since the ADT hospitalization records reflect that 
the Veteran's hypertension may have pre-existed ADT service, 
the examiner should address two theories of service 
connection: direct incurrence and possible aggravation of a 
pre-existing condition.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to address the nature and 
etiology of any current hypertension.  
It is imperative that the claims file 
be made available to and reviewed by 
the examiner in connection with the 
examination.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  

2.	After reviewing the claims file and 
examining the Veteran, the examiner 
should opine as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any 
hypertension is related to his period 
of active service, from June 27, 1998 
to July 11, 1998.  The examiner is 
requested to provide a rationale for 
any opinions expressed.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so 
indicate.

3.	The examiner should also address 
whether it is at least as likely as not 
that the Veteran's hypertension pre-
existed his period of ADT and, if it 
did, whether it was aggravated by his 
military service beyond its natural 
progression. 

4.	After completion of the above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
hypertension.  If the claim remains 
denied, the Veteran and his 
representative/attorney should be 
furnished an appropriate supplemental 
statement of the case and be afforded 
an opportunity to respond.  Thereafter, 
the case should be remanded to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


